UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MICHAEL DAVIS,
Plaintiff,
-against-

WESTCHESTER COUNTY: WELLPATH 7:20-CV-0517 (NSR)
MEDICAL SERVICES: CORRECT CARE

SOLUTIONS, LLC; DR. RAUL ULLOA, ORDER OF SERVICE
Medical Director; ALEXIS GENDELL,
Administrator; SGT. D. LOPEZ #206; ASST.
WARDEN LA. SPAULDING,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, currently held in the Westchester County Jail (““WCJ”), brings this pro se action
under 42 U.S.C. § 1983 seeking damages and declaratory relief. Plaintiff sues (1) Westchester
County, (2) Wellpath Medical Services, (3) Correct Care Solutions, LLC, (4) WCJ Medical
Director Dr. Raul Ulloa, (5) WCJ “Administrator” Alexis Gendell, (6) Correctional Sergeant
Lopez, and (7) WCJ Assistant Warden Spaulding. By order dated February 20, 2020, the Court
granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis
(“IFP”).! The Court directs service on the defendants.

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

 

' Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 

 
to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses
and the complaint on the defendants until the Court reviewed the complaint and ordered that
summonses be issued for the defendants. The Court therefore extends the time to serve the
defendants until 90 days after the date that summonses for the defendants are issued. If the
complaint is not served on the defendants within that time, Plaintiff should request an extension
of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff proceeding IFP]
provides the information necessary to identify the defendant, the Marshals’ failure to effect
service automatically constitutes ‘good cause’ for an extension of time within the meaning of
Rule 4(m).”).

To allow Plaintiff to effect service on the defendants through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return
form (“USM-285 form”) for each of the defendants. The Clerk of Court is further instructed to
issue summonses for the defendants, and deliver to the Marshals Service all of the paperwork
necessary for the Marshals Service to effect service on the defendants.

CONCLUSION

The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with
an information package.

The Court also directs the Clerk of Court to issue summonses for Defendants Westchester
County, Wellpath Medical Services, Correct Care Solutions, LLC, Dr. Raul Ulloa, Alexis

2

 
Gendell, Correctional Sergeant D. Lopez (Shield No. 206), and Assistant Warden Spaulding;
complete USM-285 forms with the service addresses for those defendants; and deliver all
documents necessary to effect service on those defendants to the U.S. Marshals Service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: elo. 24, 2 *O > a

White Plains, New York an

seme

United -Statés District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

Westchester County

Law Department

148 Martine Avenue

White Plains, New York 10601

Wellpath Medical Services
1283 Murfreesboro Road
Nashville, Tennessee 37217

Correct Care Solutions, LLC
1283 Murfreesboro Road
Nashville, Tennessee 37217

Dr. Raul Ulloa, Medical Director
Westchester County Jail

P.O. Box 10

Valhalla, New York 10595

. Alexis Gendell, Administrator
Westchester County Jail

P.O. Box 10

Valhalla, New York 10595

Sergeant D. Lopez, Shield No. 206
Westchester County Jail

P.O. Box 10

Valhalla, New York 10595

. Assistant Warden Spaulding
Westchester County Jail
P.O. Box 10

Valhalla, New York 10595

 
